 REV 09/18                          UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF TENNESSEE
                                                          ) Case No.: 3:19-cr-00092
                                                          )
      UNITED STATES OF AMERICA                              Judge: Eli Richardson
                                                          )
      V.
                                                          ) Hearing Date: 8/5/2019
                                                          ) Location: ✔ Nashville      Columbia                                    Cookeville

   LAWRENCE J. VALDEZ                                     )
                                                          ) Court Reporter: Debbie Watson
                                                          )
  (list each defendant appearing at hearing)                Court Interpreter: N/A
                                                          )
                                                          CRIMINAL MINUTES
  Government Attorney(s): William M. Grady

  Defense Attorney(s): Peter Strianse

  TRIAL PROCEEDINGS                                                           NON-TRIAL PROCEEDINGS
  1. Jury Trial*                                                               7. Initial Appearance/Arraignment
  2. Non-Jury Trial*                                                           8. Plea Hearing
  3. Sentencing Hearing Contested*                                             9. Sentencing Hearing
  4. Supervised Release Hearing-Contested*                                     10. Status conference                                            ✔
  5. Probation Revocation Hearing-Contested*                                   11. Pretrial Conference
  6. Other Evidentiary Hearing*                                                12. Supervised Release Revocation Hearing
     (Describe #6 in comments section below)                                   13. Probation Revocation Hearing
*For items 1-6, a Witness/Exhibit List is required
 and must be separately filed.                                                 14. Motion Hearing
                                                                               15. Other Proceeding
JURORS (complete on day 1 only):                                                        (Describe #15 in comments section below)

   1.                                                                            7.
   2.                                                                            8.
   3.                                                                            9.
   4.                                                                            10.
   5.                                                                            11.
   6.                                                                            12.
Alt 1.                                                                         Alt 2.
  COMMENTS:




    Status conference held - Defendant's oral unopposed motion to continue was granted; waiver executed and submitted; trial rescheduled
    for December 10, 2019; pretrial conference rescheduled for November 25, 2019 at 2:30 p.m.; Order to enter.




                                                                            Clerk of Court
   Total Time in Court:         13 Minutes
                                                                            by: Julie Jackson


     Reset Form        Case 3:19-cr-00092 Document 23 Filed 08/05/19 Page 1 of 1 PageID #: 47
